certified department of the treasury internal_revenue_service appeals_office n los angeles street los angeies ca release number release date date date employer_identification_number person to contact kekk employee id number tel fax kkkk uil index a b dear we considered your appeal of the adverse action proposed by the director exempt_organizations rulings and agreements this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in sec_501 of the code your principal activity consists of operating a farmers market you are not a business league described in sec_501 of the code because you have not demonstrated that you are an association of persons having a common business_interest whose purpose is to promote such common interest you operate a market where sellers of goods for a fee payable to you are provided an opportunity to sell goods to the general_public your market operation is the performance of particular services for the vendors of the market thereby precluding recognition of you as an organization described in sec_501 organizations that are not exempt under sec_501 generally are required to file federal income for further instructions forms and information please visit we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for tax returns and pay tax where applicable www irs gov rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code you may also be eligible for help from the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter appeals team manager sincerely yours kk cc department of the treasury internal_revenue_service p o box rs cincinnati oh legend b geographic area x date y state dear _ date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated in the state of y on x your articles of incorporation state you were formed to make improvements to and promote the b area to attract visitors and residents increasing the vitality of area businesses and the community and to make improvements to and promote the b improvements and promotion of the b includes the operation of a local farmers market and or other community related market or service organizing and supporting volunteers and or sponsor efforts to make improvements or hold events making physical improvements or providing services for purposes such as accessibility pedestrian friendly access attractions aesthetics and convenience to benefit the community visitors and local businesses providing a venue for local musicians and other performers to perform for and interact with the community and promoting good will and business_enterprise you state you have no membership aspects your bylaws confirm you have no members all of your activities are associated with the ongoing operation of a farmers market at the b the farmers market benefits the area by attracting visitors to support local businesses improving the image of the area supporting a venue for local musicians increasing the desirability of the area by providing access to artisan products and fresh produce from local farmers supporting educational opportunities for local schools and day care centers to make field trips to a farmers market supporting local food banks with donations of excess food and generation of revenue from vendor fees to support funding area improvements such as artwork donated to the city you have a marketing manager who coordinates vendors and farmers market operations otherwise your market relies heavily on volunteers volunteers set up cones and signs direct traffic count visitors and manage set up and take down of the market you state there are no other currently planned activities however you clarified that you are working to improve access to the b with respect to safety walkability and biking you are currently seeking grant funding for these efforts revenues earned from the market have also allowed you to pay for physical improvements to the b like a decorative fence to improve safety you are supported by vendor fees and will apply for music grants to reimburse some of the costs associated with supporting musical entertainment at the market you get no revenue from membership dues your expenses include salaries and expenses related to your activities law sec_501 of the code exempts from federal_income_tax business_leagues chambers_of_commerce real_estate boards boards_of_trade and professional_football_leagues whether or not administering a pension fund for football players which are not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 states in part a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons revrul_58_224 1958_1_cb_242 held that an organization which operated a trade_show as its sole activity primarily for the purpose of rendering particular services to individual persons was not entitled to exemption as a business league under sec_501 of the code the organization’s sole activity consisted of staging an annual merchandise show primarily exhibits by manufacturers under the sponsorship of the chamber of commerce the ruling concluded that the activities of the organization substantially served the exhibitors and retailers as a convenience and economy in the conduct of their businesses by providing selling opportunities for the distributors which was found to be considered rendering particular services for individuals as distinguished from the improvement of business conditions generally revrul_58_294 1958_1_cb_244 provides that an association of licensed dealers in a certain type of patented product did not qualify as a business league where the association owned the controlling_interest in a corporation holding the basic patent was engaged mainly in furthering the business interests of its member- dealers and did not benefit people who manufacture competing products of the same type covered by the patent revrul_59_391 1959_2_cb_151 describes an organization of individuals firms associations and corporations each representing a different trade business occupation or profession it was created for the purpose of exchanging information on business prospects and has no common business_interest other than a desire to increase sales of members held such an organization is not entitled to exemption from federal_income_tax as a business league under sec_501 of the internal_revenue_code of catalog number 47628k letter rev revrul_68_264 1968_1_cb_264 defined a particular service for the purpose of sec_501 of the code as including an activity that serves as a convenience or economy to members of the organization in the operation of their own businesses in revrul_73_411 1973_2_cb_180 the history of sec_501 of the code was described while discussing the exempt status of a shopping center in the case of a chamber of commerce or similar organization the common business_interest is usually the general economic welfare of a community an organization seeking exemption as a chamber of commerce must be one whose efforts are directed at promoting the common economic interests of all commercial enterprises in a given trade community the ruling also stresses that membership in a sec_501 organization is voluntary and open generally to all businesses and professional persons in the community the american automobile association v commissioner of internal revenue 19_tc_1146 held that an organization whose principal activities consist of performing particular services and securing benefits for its members does not qualify for exemption under sec_501 of the code application of law you do not qualify for exemption under sec_501 of the code because you are not operating as a business league your activities are not aimed at the improvement of business conditions of one or more lines of business as required by sec_1_501_c_6_-1 operating a market for vendors does not improve business conditions of any industry or line_of_business but rather serves only as a convenience to those vendors selling at that market as defined in revrul_73_411 a chamber of commerce’s common business_interest is the economic welfare of the community while you have described goals that may provide some benefit to the local economy around the b such as improving access and pedestrian safety you otherwise do not bear resemblance to a chamber of commerce or a business league you have no membership you are primarily funded by vendor fees your primary purpose is the operation of a farmers market not the promotion of the economic interests of the entire community based on the information submitted your primary purpose is to provide a sales facility for your members similar to the organization in revrul_58_224 an activity such as this is providing a particular service to individuals the facility serves as a convenience and economy to anyone who uses the marketplace to sell their products serving your members in this manner provides a convenience and economy in the conduct of their businesses by providing selling opportunities they otherwise would not have revrul_68_264 defines this as providing a particular service performing services for individuals constitutes a prohibited activity under sec_501 of the code thereby precluding you from exemption you are like the organization in revrul_58_294 in that you were formed to coordinate and operate a farmers market where the sale of products occurs the sales activities at the market are carried on for profit for the vendors like the organization in revrul_58_294 you are engaged in furthering the business interests of the vendors instead of focusing on the improvement of one or more lines of business catalog number 47628k letter rev like the organization in revrul_59_391 your vendors have no common business_interest other than a mutual desire to have a location to increase their individual sales your marketplace activities are not directed at the improvement of business conditions of one or more lines of business but rather to the promotion of the private interests of the vendors at your market you are operating for the benefit of individual vendors rather than the common economic interests of all of the commercial enterprises in a given line_of_business you are simply providing a convenient place for individuals to market their products for their benefit as noted in revrul_73_411 by providing such service you are not exempt under sec_501 of the code you are like the organization in american automobile association v commissioner of internal revenue you provide paid management services and volunteers to facilitate the operation of the market these services aid vendors operations therefore rendering them particular services your position you generate revenue to improve and promote the b area and to increase the vitality of area business and community you are working towards improving access to the b area with respect to safety walkability and biking your farmers market relies heavily on volunteers and you provide free space in the market to nonprofit_organizations our response to your position the fact that you provide market space to other nonprofit_organizations or that your farmers market is staffed in part by volunteers does not change that your operations are not primarily directed at the improvement of business conditions of one or more lines of business while you do have plans to improve the b area which may promote the economy of businesses near the b your primary purpose is the operation of a farmers market operating the market primarily promotes the private interests of those vendors who rent space at your market not the economic interests of the community therefore you do not qualify for exemption under sec_501 of the code conclusion based on the information provided we conclude that you are not operated as a business league described in sec_501 of the code you do not improve business conditions along one or more lines of business or of a certain community but instead you provide services for the convenience of vendors resulting in private economic benefit therefore you do not qualify for exemption under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on letter rev catalog number 47628k e e e the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree catalog number 47628k letter rev if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
